Case 11-36743-JKS          Doc 201      Filed 04/30/19 Entered 04/30/19 09:59:12          Desc Main
                                       Document      Page 1 of 3




UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

Law Office of Jimmy J. Song, LLC
Attorneys at Law
600 Sylvan Avenue
Suite 400
Englewood Cliffs, New Jersey 07632
Tel.: 551.900.3705
Attorneys for Creditor The Palisades
Condominium Association, Inc.

In re:                                                 Case No: 11-36743-JKS
David Sadek,                                           Chapter 7
Debtor.                                                Hearing Date: April 30, 2019 at
                                                         10:00 a.m.

                                                       Judge: Vincent F. Papalia




         OPPOSITION TO DEBTOR’S REQUEST TO AVOID JUDICIAL LIEN TO
           THE EXTENT DEBTOR SEEKS TO AVOID STATUTORY AND/OR
                            CONSENSUAL LIEN

         The Palisades Condo Association, a New Jersey not-for-profit corporation (“Creditor”) by

and through its undersigned counsel, and pursuant to 11 U.S.C. § 1325, respectfully submits this

opposition to DEBTOR’S REQUEST TO AVOID JUDICIAL LIEN TO THE EXTENT

DEBTOR SEEKS TO AVOID STATUTORY AND/OR CONSENSUAL LIEN. The Court

should deny Debtor’s request for the following reasons:

         1. The Creditor has a secured interest in real property located at 100 Old Palisade Road,

            Unit #3305, Fort Lee, NJ 07024. Said interest is based on a two lien claims and two

            statutory liens on the units pursuant to the New Jersey Condominium Act, N.J.S.A

            46:8B-21, Claim recorded in the Office of the Register of the County of Bergen, dated
Case 11-36743-JKS      Doc 201      Filed 04/30/19 Entered 04/30/19 09:59:12              Desc Main
                                   Document      Page 2 of 3




         March 16, 2015, Book 01885, Page 1245-1247. See Ex A.

      2. Here, to the extent Debtor seeks to avoid the statutory lien and/or consensual lien, this

         is specifically disallowed because liens filed by condominium association are protected

         from avoidance. Whispering Woods Condominium Association v. Rones, 15-4271

         (D.N.J. Feb. 17, 2016).

      3. In Rones, the District Court of New Jersey ruled that an association’s lien had a limited

         priority over debtors’ mortgage, which made it partially secured by a security interest

         in debtors’ principal residence. Id.

      4. The Rones debtors argued that the New Jersey Condominium Act only provides

         protection to six months of the lien, with the remainder eligible to be stripped. Id.

      5. The association argued that because of the six-month priority afforded in the

         Condominium Act, the lien was protected from modification due to the Anti-

         Modification Clause of the Bankruptcy Code. Id.

      6. The District Court stated:

             a. "In short, the Condominium Act does not merely provide for the payment of six
                 months of a condominium association's unpaid assessments prior to the
                 payment of other liens. Instead, it ensures that result by elevating the collateral
                 position of a portion of a duly-recorded lien on those unpaid assessments over
                 certain other senior claims, such as the Mortgage in this case. Once recorded,
                 the Lien created by the Master Deed became a single lien with dual priority. . .”
             Id.

      7. [A]s the Bankruptcy Court itself observed when determining whether the [l]ien was

         consensual or statutory, the Condominium Act did not create the [l]ien-it was created

         by the Master Deed.”); (In re Smiley, 569 B.R. 377, 389 (Bankr. D.N.J. 2017)

      8. Accordingly, if the association placed a consensual or statutory lien by virtue of a

         Master Deed or Declaration of Covenants, Conditions and Restrictions, then the debtor
Case 11-36743-JKS        Doc 201      Filed 04/30/19 Entered 04/30/19 09:59:12               Desc Main
                                     Document      Page 3 of 3




           will not be able to avoid the lien. Id.


       WHEREFORE, this Creditor respectfully requests this Court to deny the debtor’s request

to avoid the lien to the extent the lien is statutory and/or consensual pursuant to Rones.



Date: April 30, 2019                           Law Office of Jimmy J. Song, LLC

                                       BY:
                                               s/Jimmy J. Song_______________________
                                               Jimmy Song, Esq.
                                               600 Sylvan Avenue, Suite 400
                                               Englewood Cliffs, NJ 07632
                                               T: (551) 900-3181
                                               F: (201) 242-7472
